DETAILED ACTION
The applicant submission filed on 11/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US20190157803, hereinafter Fujiki), Fukushima et al. (US6583352, hereinafter Fukushima), and Gronowicz et al. (US20140054064, hereinafter Gronowicz).

Referring to claim 14, Fujiki discloses a wire harness (figures 1-4)
a cable routing material extended along an axial direction (14)
the cable routing material (14) includes: 
an electric wire (paragraph 0028 states, “A wire (not shown) that electrically connects the inverter 11 to the high-voltage battery 12 is passed through the protective tube 14), a braided conductor that is formed with a conductive material and covers an outer peripheral surface of the electric wire (24 on the wire ; see paragraph 0049 states, “A wire (not shown) is passed through the flexible conductor 24. The flexible conductor 24 is, for example, a braided member formed by braiding copper-based metal element wires with tin-plated surfaces into a mesh and into the shape of a long tube), 
a shield shell (40) that is electrically connected to the braided conductor (24 in figure 3);
a cover member (60) wrapped around the shield shell (40) wherein
the cover member comprises:
the main body (22) being configured to cover a part of a cable routing material (14);
a binding member (71) that fixes the shield shell to the main body (41 of 40 to 60).

Fujiki fails to disclose the shield shell covers an outer peripheral surface of one end part of each of the electric wire and the braided conductor in the axial direction.

a main body that includes main-body both end parts at both ends in a circumferential direction of the main body when viewed from the axial direction of cover, 
wherein the main body includes, when viewed from the axial direction, a base area, a first overlap area located on one side, and a second overlap area located on the other side with the base area interposed therebetween, 
the first overlap area includes a first end part out of the main-body both end parts, 
the second overlap area includes a second end part out of the main-body both end parts, 

the main-body both end parts are formed from one opening part out of a pair of opening parts to the other opening part, the pair of opening parts communicating an inside space of the body with an outside of the cover member.

Fukushima discloses the shield shell covers an outer peripheral surface of one end part of each of the electric wire and the braided conductor in the axial direction (see shield 25-26 in figure 2-3 covering outer peripheral surface of wire 10 and braid 14).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Fujuki to have the shield shell arrangement as taught by Fukushima because this type of arrangement would provide continuous the electromagnetic shielding structure along the wire and fixedly attachment of braid with shield. 

Gronowicz discloses a main body (22, figure 1 and 9) that includes main-body both end parts at both ends in a circumferential direction of the main body when viewed from the axial direction of cover (end parts at 124), 
wherein the main body (22) includes, when viewed from the axial direction, a base area (base area at 140), a first overlap area located on one side (a first overlapped area at first end of 22 at 154), and a second overlap area located on the (a second overlapped area at second end of 22 at 150), 
the first overlap area includes a first end part out of the main-body both end parts (a first end part of 22 at 154), 
the second overlap area includes a second end part out of the main-body both end parts (a second end part of 22 at 150), 
the base area is formed to be able to change an overlap amount of the first overlap area and the second overlap area (base area at 140), and 
the main-body both end parts are formed from one opening part out of a pair of opening parts to the other opening part, the pair of opening parts communicating an inside space of the body with an outside of the cover member (through hole opening would have two ends which communicates inside space of through hole space with outside of the cover).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Fujuki and Fukushima to have the main body of cover as taught by Gronowicz to have overlap are arrangement as taught by Reid because this type of arrangement would provide ability to remove and replace the cover and simple and fast installation of the cover in case of 




Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11-12 are allowable; as allowable subject matter has been indicated, applicant's reply either comply with all formal requirements (such as cancelling rejected claims) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a) in order to allow allowable claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847